Case 19-20400 Doc 22 Filed 04/12/19 Entered 04/12/19 11:47:40 Page 1 ot 4

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF CONNECTICUT
)
In Re: ) Chapter 11
DONNA J. BARNES, l Case No. 19-20400
Debtor §

 

DEBTOR’S APPLICATION FOR AUTHORITY
TO EMPLOY ATTORNEYS NUNC PRO TUNC

Donna J. Barnes, debtor and debtor-in-possession (the “Debtor”), hereby applies to this
Court, pursuant to Ban.kruptcy Code section 327(a), for an order authorizing her to employ Reid
and Riege, P.C. (“Reid and Riege”) as her attorneys in this case, nunc pro tunc to the date on
which the Debtor filed her Chapter 11 case (the “Application”) and, in support thereof,
respectfully represents as follows:

l. On March 14. 2019 (the “Petition Date"), the Debtor filed a voluntary petition for
relief under Chapter 11 of Title ll of the United States Code, ll U.S.C. §101 et seq. (the
“Bankruptcy Code") in the United States Bankruptcy Court for the District of Connecticut, Hartford
Division. Since the Pctition Date, the Debtor has continued in possession and management of her
properties as a debtor-in-possession pursuant to Banl<ruptcy Code sections 1107(a) and 1108.

2. Prior to the Petition Date, the Debtor employed Reid and Riege as her attorneys in
connection With the financial difficulties facing her and her husband. As a result of such
employment, Reid and Riege became familiar with the Debtor’s financial situation and the

potential legal issues which may arise in her Chapter ll case.

25620.000/704850.! -l-

Case 19-20400 Doc 22 Filed 04/12/19 Entered 04/12/19 11:47:40 Page 2 ot 4

3. The Debtor selected Reid and Riege as her attorneys because Reid and Riege is
experienced in matters of this kind and nature. In addition, the Debtor has been informed that the
Shareholders and associates of Reid and Riege who will work on this case have been duly admitted to
practice in this Court. Accordingly, the Debtor believes that Reid and Riege is Well qualified to
represent her in her Chapter ll case in an efficient and timely manner and the Debtor wishes to
employ such firm as her attorneys in this case.

4. The services of attorneys are necessary to the Debtor to enable the Debtor to execute
her duties as a debtor in possession in this case. The professional services that Reid and Riege Will
perform include:

a. Giving the Debtor legal advice with respect to her powers and duties as a
debtor in possession and the continued management of her properties;

b. Taking necessary action to enjoin and stay, until final decree, the continuation
of judicial proceedings against the Debtor, if any;

c. Representing the Debtor in connection with adversary proceedings which may
be instituted in this Court;

d. Prcparing on behalf of the Debtor the necessary applications, motions,
complaints, answers, orders. reports and other legal papers; and

e. Performing all other legal services for the Debtor which may be necessary in
this case.

5. To the best of the Debtor’s knowledge, Reid and Riege has no connection With the
Debtor, the Debtor’s creditors or any other party in interest. their respective attorneys and

accountants, the United States trustee, or any person employed in the office of the United States

25620.00(]."7(]4850.1 _2..

Case 19-20400 Doc 22 Filed 04/12/19 Entered 04/12/19 11:47:40 Page 3 ot 4

trustee except as stated in the annexed affidavit of J on Newton, represents no interest adverse to the
Debtor or her estate; and is disinterested as that term is defined in Bankruptcy Code section 101 (14).

6. Reid and Riege has indicated its willingness to serve as attorneys for the Debtor and
to receive compensation on an hourly basis f`or professional services rendered and expenses incurred
in accordance with the provisions of Bankruptcy Code sections 330 and 331 . For services to be
rendered, Reid and Riege will charge its normal hourly rates: $215.0() to $235.00 for
paraprofessionals; $210.00 to $270.00 for associates; and $3 10.00 to $595.00 for shareholders lt is
expected that J on Newton and Charles Filardi will perform many of the bankruptcy related services
The hourly rate for Jon Newton is $495.00 and for Charles Filardi is $465.00. In addition, Reid and
Riege requests reimbursement of expenses incurred and out-of-pocket disbursements made. Reid
and Riege understands that it will seek Court approval for the payment of its fees and expenses under
the applicable provisions of the Bankruptcy Code.

7. To the best of the Debtor’s knowledge, no promises have been received by Reid and
Riege as to compensation in connection with this case other than in accordance with the Bankruptcy
Code. Reid and Riege has no agreement with any other entity to share with such entity any
compensation received by it. Reid and Riege received a retainer of approximately $22,879.00 prior
to the commencement of this case.

8. Further, the Debtor requests that Reid and Riege’s employment be approved on a
nunc pro tunc basis, so that Reid and Riege’S retention Would be effective as of the Petition Date.
Since the Petition Date, Reid and Riege has attended to various matters which required its immediate
attention, including, inter alia, preparing for and attending the Initial Debtor Interview (the “IDI”)

conducted by the Office of the United States Trustee, including compiling the various documents

25620.000/704850.1 -3-

Case 19-20400 Doc 22 Filed 04/12/19 Entered 04/12/19 11:47:40 Page 4 ot 4

submitted in connection with the IDI; preparing for and attending the case management conference
held before the Court; advising the Debtor with respect to, among others, insurance and banking
issues', preparing and filing the Debtor’s Chapter ll schedules; and preparing for and attending the
section 341 meeting of creditors

9. Notice of this Application has been given to, among others, the Offlce of the United
States Trustee for the District of Connecticut.

10. No prior application for the relief requested herein has been made to this or any other
court.

WHEREFORE, the Debtor respectfully requests that the Court enter an order approving the
Debtor’s employment of the law firm of Reid and Riege to represent her as debtor in possession in
this case, nunc pro tunc to the Petition Date, and granting the Debtor such other and further relief as
the Court deem just and proper.

Dated at Avon, connecticut this 1 1th day OrApril, 2019.

DONNA J. BARNES

By /s/ Donna J. Barnes
Donna J. Barnes

25620.000!704350.1 -4-

